WRIT GRANTED AND MADE PEREMPTORY.

The State seeks reversal of a trial court ruling that, for purposes of a prosecution charging DWI, third offense, the fact that the defendant entered guilty pleas to two separate offenses during one court appearance counts as only one conviction.
We reverse the trial court ruling. It is the number of prior convictions, not their sequence, which determines the appropriate designation of a subsequent DWI offense. See State v. Woods, 402 So.2d 680 (La.1981); State v. Vu, 02-1243 (La.App. 5th Cir.4/8/03), 846 So.2d 67. According the writ is granted and made peremptory. The matter is remanded to the trial court for further proceedings.